ACCEPTED
                                                                                                    01-15-00827-CV
                                                                                         FIRST COURT OF APPEALS
                                                                                                 HOUSTON, TEXAS
                                                                                              10/20/2015 3:09:48 PM
                                                                                              CHRISTOPHER PRINE
                                                                                                             CLERK

                                    CAUSE NO. 74093

 JOHNATHON DEAN,                                 IN THE DISTRICT COURT OF
                                                                        FILED IN
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
 Plaintiff,
                                                                       10/20/2015 3:09:48 PM
                                                                       CHRISTOPHER A. PRINE
 V.                                                                             Clerk

 AURORA BANK, FSB, LEHMAN                        412TH JUDICIAL DISTRICT

 BROTHERS BANK, FSB,

 NATIONSTAR MORTGAGE, LLC,

 ALVIN GERBERMANN,

 Defendants.                                     BRAZORIA COUNTY, TEXAS




                                   NOTICE OF APPEAL

Plaintiff, JOHNATHON DEAN desires to appeal from the Order and Final Judgement

rendered on August 18, 2015, by the 412th Judicial District Court for Brazoria County,

Texas, in Cause No. 74093, Styled Johnathan Dean vs. Aurora Bank, et al. This appeal is

taken to the First or Fourteenth Courts of Appeals at Houston, Texas. There have been no

related appeal or original proceeding previously filed in either the First or Fourteenth Court

of Appeals.

                                                                     Respectfully Submitted,

                                                                                  /S/        .
                                                                            Johnathon Dean
                                                                          333 Munson Court
                                                                      Angleton, Texas 77515
                                                                             (979) 799-6512
                                                                    johndean66@gmail.com
                                                                              Pro se Plaintiff


Dean Notice of Appeal
CAUSE No. 74093                         Page 1                               9/18/2015
                                 CERTIFICATE OF SERVICE

I hereby certify that on August 18, 2015, a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing to the following:

Andrew D. Thomas, SBN: 24060714
andrew.thomas@akerman.com

Walter McInnis, SBN: 24046394
walter.mcinnis@akerman.com

C. Charles Townsend, SBN: 24028053
charles.townsend@akerman.com

AKERMAN LLP
2001 Ross Avenue, Suite 2550
Dallas, Texas 75201
Telephone: 214.720.4300
Facsimile: 214.981.9339
ATTORNEYS FOR DEFENDANT




                                                                               /S/             .

                                                                             Johnathon Dean

                                                                          333 Munson Court
                                                                     Angleton, Texas 77515
                                                                             (979) 799-6512
                                                                    johndean66@gmail.com
                                                                              Pro se Plaintiff




Dean Notice of Appeal
CAUSE No. 74093                            Page 2                            9/18/2015